The United States having moved for leave to intervene herein, and the States of Nebraska, Wyoming, and Colorado having filed their objections to the granting of such motion, and the Court having heard argument by counsel upon the motion and objections;
. It is now here ordered and adjudged as follows:
1. The motion of the United States for leave to intervene as a party herein is granted;
2. The United States shall have leave to file a petition of intervention within thirty days, with leave to the States of Nebraska, Wyoming, and Colorado within thirty days thereafter to file their answers, thereto;
3. The record and testimony already received and exhibits filed shall stand as against the United States as the record of evidence in the cáuse to this date; but the ■United States shall be permitted to introduce such evi - dence as it may deem necessary to correct and supplement such testimóny and exhibits;
*5464. This order shall be without prejudice to the determination on final decree of any of the substantive questions of law or fact advanced or to be advanced by any of the parties herein;
5. The States of Nebraska, Wyoming, and Colorado agree, and it is hereby ordered that,, the United States may amend its petition at any time hereafter during the proceedings-herein; -
6. The orders heretofore entered with respect to reference to the Special Master are hereby extended to include the issues raised or to be raised by the intervention of the United States.